For several years I understand the practice of assessing damages on bonds for land to have been to give the value of the land at the time *Page 424 
of the judgment. This rule appears to be correct. If land should fall instead of rise, the damages of course would be less than the consideration given, so that the rule will work both ways. The defendant got possession of the land through and by means of his contract with the plaintiff. It only cost him the value of the warrant to secure a title, and it would be unjust that he should hold possession of the land and recover the enormous sum which has been assessed by the jury.
It might, too, be uncertain under the occupant law whether the plaintiff or defendant would be entitled to an occupant claim. He concurred in the opinion that the injunction should not be dissolved.